Order, Supreme Court, New York County (Carol Edmead, J.), entered January 18, 2005, which granted the motion of defendant R.ET. Restaurant Corp. and the cross motion of defendant Columbia University for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Flaintiff allegedly slipped and fell on a clear liquid substance on the floor of a long corridor located in a building owned by defendant Columbia University. The site of the fall was approximately 50 feet from the entrance of a restaurant operated by defendant R.ET. Restaurant Corp. under a licensing agreement with Columbia University.
Inasmuch as the evidence establishes that neither defendant had actual or constructive notice of the alleged hazard, the complaint was properly dismissed (see Rivera v 2160 Realty Co., L.L.C., 4 NY3d 837 [2005]). Summary judgment dismissing the complaint as against defendant R.ET. was additionally warranted by reason of the unrefuted evidence demonstrating that Columbia University, and not the restaurant, owned, maintained and controlled the subject corridor.
Flaintiff s remaining contentions are unavailing. Concur— Buckley, P.J., Friedman, Nardelli, Sweeny and Malone, JJ.